Quinn, J.
Certiorari to review proceedings of the State Tax Commission, wherein it refused to refund $540.51, claimed to have been unlawfully exacted from the relator, as taxes for the year 1923.
The relator is a banking corporation, organized and doing a gen*321eral banking business under tbe laws of this state. In 1923 it made a statement of its affairs to tbe assessor to aid him in arriving at tbe taxable value of its capital funds for tbe purpose of taxation, as required by chapter 416, p. 644, Laws 1921.
From sucb statement it appeared that sucb capital funds, including stock, surplus and undivided profits, amounted to $53,000. Tbis fund included seven parcels of real estate, consisting of lots and farm lands in various parts of tbe state, taken by tbe bank on account of divers claims owing it. These several parcels are carried on tbe bank books at $16,488.33. They were valued by tbe various assessors at $24,471 in tbe aggregate, and were of tbe actual value of $37,600 with encumbrances thereon to tbe amount of $16,900.
In addition to tbe foregoing, tbe relator owns its banking bouse property, of tbe value of $13,000, assessed at $10,000 and carried on its books at $11,615. Adjoining tbis property it has a bouse and lot which it owns and leases at tbe present time for use as a bakery and upon which it contemplates tbe erection of a new banking bouse. Tbis property is of tbe value of $4,000, encumbered for $1,000, assessed at $2,300, and carried on tbe books of tbe bank at $2,500.
Chapter 258, p. 304, Laws 1921, is as follows:
“Sucb bank may purchase, bold and convey real estate for tbe following purposes:
“1. Sucb as shall be necessary for tbe convenient transaction of its business, including with its banking office other apartments to rent as a source of income, which investment shall not exceed forty per centum of its paid-in capital stock and permanent surplus.
“2. Sucb as is acquired through foreclosure of any mortgage given to it in good faith by way of security for loans made or money due to sucb bank.
“3. Sucb as is conveyed to it in satisfaction of debts previously contracted in good faith in tbe course of its dealings.
“4. Sucb as it acquires by sale on execution or judgment of any court in its favor.
*322“It shall not purchase, hold or convey real estate in any other case or for any other purpose whatever. No real estate acquired in the cases contemplated in the second, third and fourth subsections above shall be held for a longer period than five years, unless such time has been extended by certificate of the superintendent of banks duly filed for record with the register of deeds of each proper county.”
Chapter 436, p. 644, Laws 1921, provides that the moneyed capital of every bank or mortgage loan company organized under the laws of this state, shall be assessed and taxed at 40 per cent of the true and full value thereof in the city, village, town or district where such bank or loan company is located; that such moneyed capital shall be assessed and taxed against such bank or loan company, and the taxes levied thereon shall be paid by such bank or loan company; that, to aid the assessors in determining the value of the moneyed capital of such banks or loan companies, the accounting officers thereof shall furnish a statement to the assessors showing the amount and number of shares of the capital stock, the amount of its surplus, undivided profits and all other funds, and the amount of its legally authorized investments in real estate located in this state, which real estate shall be assessed and taxed in the same manner as other real estate; that the assessor shall deduct the amount of such legally authorized investments in real estate from the aggregate amount of such capital, surplus, undivided profits and other funds, and the remainder shall be taken as a basis for determining the taxable value of the moneyed capital of such banks and loan companies.
There is no controversy over the facts involved in this litigation, the proper construction of chapter 416, p. 644, Laws 1921, being the sole question for consideration, i. e., under the provisions of that act, should the amount of the legally authorized investments in real estate be deducted, by the assessor, from the aggregate amount of the capital, surplus, undivided profits and other funds, or should the value of the real estate so acquired and held as fixed by the taxing authorities, be deducted in determining the taxable value of *323the moneyed capital of the banks? Put in another way, should the value of the real estate, as fixed by the assessor, be deducted, or, should the amount of the capital funds, which the bank has invested therein, be deducted?
We think the statute should be construed to mean just what it says. It provides for a deduction of the amount legally invested in real estate from the aggregate amount of the capital funds, and the remainder shall be taken as a basis for determining the taxable value of the capital funds of the bank, the apparent legislative intent being to allow a deduction, for the purpose of taxation, equal to the amount of the funds taken from the capital funds and legally invested in real estate, and no more. This is just what the commission did and it must be sustained. The act makes no reference to the value placed upon the real estate by the assessor.
We have found it convenient to refer in terms to Laws 1921, p. 644, c. 416. The brief of the state informs us that litigation is pending which may reach this court in which the state assails the constitutionality of chapter 416 upon grounds not necessary to mention here. The result in this case would not be different if chapter 416 were wholly unconstitutional. The ¡provisions of G. S. 1913, §§ 2017-2020, pertinent to this case, are like those of chapter 416. No question bearing upon the constitutionality of chapter 416 is considered or decided.
Writ dismissed.